Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-18, 20-25, 27-29, 31, and 32 are allowed. 
Dinis et al. (US 2014/0098215, hereinafter Dinis) in view of Ritchey (US 2007/0182812, hereinafter Ritchey are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Dinis and Ritchey fails to teach or suggest “…   a light source attached to said cage and in communication with said computer, said computer having light control software operationally present thereon configured to control said light source, 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017”…“ and wherein said light source is controllable remotely via said remote portion of said remote access remote control software operationally present on the remote computer communicating with said local portion of said remote access remote control software” in combination with all other limitations recited in claim 1.
Re claim 12, the combination of Dinis and Ritchey fails to teach or suggest “…   a hood, fixedly disposed around said lens between said camera and said beamsplitter, shielding said lens from ambient light, wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software, and wherein said camera films through said beamsplitter.” in combination with all other limitations recited in claim 12.
Re claim 13, the combination of Dinis and Ritchey fails to teach or suggest “…    a signal processor mounted in said cage in communication with said computer and said first monitor, said signal processor processing a video signal from said computer to said monitor to flip an image to be presented on said monitor at least one of horizontally or vertically or both, wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software, and wherein said camera films through said beamsplitter” in combination with all other limitations recited in claim 13.
Re claim 14, the combination of Dinis and Ritchey fails to teach or suggest “…     a plurality of leveling feet respectively attached to bottom locations of said cage via respective set screws each accessible for turning from respective top locations of said case, wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software” in combination with all other limitations recited in claim 14.
Re claim 16, the combination of Dinis and Ritchey fails to teach or suggest “…a second monitor in communication with said computer and receiving display information from said computer, said second monitor configured to be mountable off-axis from said lens, wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software” in combination with all other limitations recited in claim 16.
Re claim 17, the combination of Dinis and Ritchey fails to teach or suggest “…providing a light source attached to the cage, the computer having light control software operationally present thereon configured to control the light source; and remotely controlling the light control software via the remote portion of the remote access remote control software operationally present on the remote computer communicating with the local portion of the remote access remote control software” in combination with all other limitations recited in claim 17.
Re claim 21, the combination of Dinis and Ritchey fails to teach or suggest “… fixedly mounting a beamsplitter in the cage in front of the lens, the beamsplitter reflecting light from the monitor towards a front of the cage; filming through the beamsplitter with the camera; and processing a video signal from the computer to the monitor, said processing step including the step of flipping an image to be presented on the monitor at least one of horizontally or vertically or both” in combination with all other limitations recited in claim 21.
Re claim 23, the combination of Dinis and Ritchey fails to teach or suggest “…  remotely controlling the camera control software and the computer via a remote portion of the remote access remote control software operationally present on a remote computer in communication with the local portion of the remote access remote control software; providing a second monitor in communication with the computer and receiving display information from the computer; and mounting the second monitor off-axis from the lens” in combination with all other limitations recited in claim 23.
Re claim 24, the combination of Dinis and Ritchey fails to teach or suggest “…  a beamsplitter fixedly mounted in said cage in front of said lens, said beamsplitter reflecting light from said monitor towards a front of said cage; and a hood, fixedly disposed around said lens between said camera and said beamsplitter, shielding said lens from ambient light, wherein said camera films through said beamsplitter” in combination with all other limitations recited in claim 24.
Re claim 28, the combination of Dinis and Ritchey fails to teach or suggest “…  said at least one video production peripheral device comprising a light source attached to said cage and in communication with said computer, said computer having light control software operationally present thereon configured to control said light source, wherein said computer is controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software, and wherein said light source is controllable remotely via said remote portion of said remote access remote control software operationally present on the remote computer communicating with said local portion of said remote access remote control software” in combination with all other limitations recited in claim 28.
Re claim 32, the combination of Dinis and Ritchey fails to teach or suggest “…  and a second monitor in communication with said computer and receiving display information from said computer, said second monitor configured to be mountable off-axis from said lens, wherein said computer is controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software” in combination with all other limitations recited in claim 32.
Dependent claims 2, 4-11, 15, 18, 20, 22, 25, 27, 29, and 31 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinis and Ritchey are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Dinis discloses, a portable remote controlled video production apparatus, comprising: a rigid cage (par [0074]); a computer mounted in said cage (par [0069]); and a camera (48) fixedly mounted in said cage in communication with said computer (par [0071]).
Ritchey discloses a computer mounted in said cage, said computer having a local portion of remote access remote control software operationally present on said computer (par [0012]); and a camera fixedly mounted in said cage in communication with said computer, at least one of said camera and said computer having camera control software operationally present thereon configured to control said camera (par [0269]), said camera having a lens (par [0214]), wherein said camera and said computer are controllable remotely via a remote portion of said remote access remote control software operationally present on a remote computer communicating with said local portion of said remote access remote control software (par [0012). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696